EXHIBIT 10.1

[James Eckel]

MID AMERICA BANK, FSB

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This AGREEMENT, is made effective as of December 1, 2003 (“Effective
Date”), by and between Mid America Bank, fsb (the “Bank”), and James Eckel
(“Executive”) and is amended and restated effective as of March 22, 2005.

WHEREAS, the Executive was previously employed by St. Francis Capital
Corporation, Inc. ("St. Francis") and by the St. Francis Bank, F.S.B. (the "St.
Francis Subsidiary"); and

        WHEREAS, St. Francis has merged with and into MAF Bancorp, Inc., a
Delaware corporation (the “Company”) and the St. Francis Subsidiary has become a
wholly-owned subsidiary of the Company through a merger with the Bank; and

        WHEREAS, the Bank desires to provide for the employment of the Executive
by the Bank following the Merger and the termination of his employment
agreements with St. Francis and the St. Francis Subsidiary (such agreements, as
amended, the “St. Francis Employment Agreements”); and

        WHEREAS, the Executive is willing to commit himself to serving the Bank
on the terms and conditions herein provided;

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

    1.              POSITION AND RESPONSIBILITIES.


    (a)               Executive shall be employed as Senior Vice
President-Marketing of the Company and the Bank. The Executive shall report to
the Chief Executive Officer or Chief Operating Officer of the Bank. The
Executive’s duties and responsibilities shall consist of such duties and
responsibilities as may from time to time be assigned to the Executive by the
Chief Executive Officer or Chief Operating Officer of the Bank, which duties and
responsibilities shall be duties customary for a Senior Vice
President-Marketing. The Executive shall devote substantially all of his
business time, attention, skill and efforts to the faithful performance of his
duties hereunder including activities and services related to the organization,
operation and management of the Bank.


    2.              PERIOD OF EMPLOYMENT. Subject to earlier termination
pursuant to Section 4 below, the period of the Executive’s employment under this
Agreement (the “Period of Employment”) shall commence upon the Effective Date
hereof and shall continue for a period of thirty-six (36) full calendar months
thereafter at which time it is expected that Executive will


--------------------------------------------------------------------------------

continue to be employed by the Bank but not be a party to an Employment
Agreement. In this regard, the Board of Directors of the Company and Bank will
review the Agreement and the Executive’s performance annually for purposes of
determining whether to extend the Agreement, and the results thereof shall be
included in the minutes of the Board’s meeting.


    3.              COMPENSATION AND REIMBURSEMENT.


    (a)              Salary. During the Period of Employment, the Bank shall pay
the Executive the compensation specified in this Agreement for the services
performed hereunder. The Bank shall pay the Executive as compensation a base
salary (“Base Salary”) of $157,500 per year. Subject to approval of the
Administrative/Compensation Committee of the Board of Directors of the Company,
the Bank may increase (but not decrease) Executive’s base salary, but any such
increase shall not be deemed a change to Base Salary for purposes of
Section 4(c) hereof.


    (b)              Bonuses. During the period covered by this agreement,
Executive shall be eligible for bonus or incentive compensation as determined by
the Senior Vice President of Retail Banking of the Bank and the Compensation
Committee of the Board of Directors in its sole discretion.


    (c)              Vacation; Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to a paid vacation, periods of absence
occasioned by illness and reasonable leaves of absence, in each instance in
accordance with Bank policies applicable to the Bank’s comparable executives
(“Comparable Executives”).


    (d)              Benefit Plans. During the Period of Employment, the
Executive shall be eligible to participate in or receive benefits under any
employee benefit plans of the Bank applicable to employees generally, including,
but not limited to, profit sharing and 401(k) plans, employee stock ownership
(ESOP) plans, health-and-accident plans, medical coverage or any other employee
benefit plans or arrangements, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.


    4.              TERMINATION; NOTICE.


    (a)               The Bank may terminate the Executive’s employment with the
Bank at any time, with or without Cause. The Executive may terminate his
employment with the Bank at any time for any reason.


    (b)               As used in this Agreement, an “Event of Termination” shall
mean:


    (i)        the termination by the Bank of the Executive’s full-time
employment hereunder for any reason other than for Cause, death or Disability,
or


    (ii)        the voluntary termination by the Executive of employment with
the Bank following a substantial breach of this Agreement by the Bank which
breach is not cured by the Bank within thirty (30) days following the date the
Executive gives written Notice of Termination indicating the Executive’s
intention to voluntarily


2

--------------------------------------------------------------------------------

terminate employment as a result thereof. For purposes of this section,
“substantial breach” by the Bank shall include, but not be limited to, either of
the following events:


    (1)        a reduction by the Bank in the Executive’s Base Salary or failure
to pay or provide the compensation described in paragraphs 3(c) and (d) above,
in either case without the Executive’s written consent; or


    (2)        the Bank requires the Executive’s principal office location to be
outside of the Milwaukee, Wisconsin metropolitan area, without Executive’s
written consent and exclusive of required business travel, except that the Bank
may require the Executive to spend three days a week located at the corporate
offices in Downers Grove, Illinois or executive offices in Clarendon Hills,
Illinois.


    (c)               Following the occurrence of an Event of Termination, the
Bank shall continue to pay to the Executive, or, in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
liquidated damages, the Base Salary described in paragraph 3(a) above and to
continue the medical and dental insurance benefits otherwise provided hereunder
(provided Executive pays the applicable COBRA premium for such coverage) for a
period that shall extend through the 36 months following the Effective Date, in
exchange for such payments and benefits the Executive (or his beneficiary in the
event of his death) shall execute and deliver to the Bank a release and
settlement agreement pursuant to which the Executive shall waive any and all
claims resulting from employment at or termination from the Bank other than
payments or benefits which are expressly provided for in this Agreement or are
provided for in the Statement of Benefits entered into by Executive, the
Company, Bank, St. Francis and the St. Francis Subsidiary in connection with the
merger. The Executive shall take reasonable steps to obtain employment and
thereby mitigate the amount of liquidated damages due under this paragraph 4(c)
(except in the case of Disability); provided, however, that the Executive shall
not be required to accept a position other than one within a 35 mile radius of
the City of Milwaukee, Wisconsin. If, during any portion of the period during
which payment of liquidated damages in the form of Base Salary is continuing to
the Executive pursuant to this paragraph 4(c) Executive shall receive earned
income within the meaning of Section 911(d)(2)(A) of the Code, the aggregate
amount of liquidated damages to be paid or provided under paragraph 4(c) of this
Agreement shall be correspondingly reduced by the amount of such earned income
(other than earned income received from the Company or any of its subsidiaries),
and if necessary, liquidated damages payments returned to the Company.


    (d)               The term “for Cause” shall mean termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. In determining incompetence, the acts
or omissions shall be measured against standards generally prevailing in the
savings institution industry.


    (e)               The term “Disability” shall mean the Executive’s absence
from his duties on a full-time basis for six (6) consecutive months as a result
of his incapacity due to physical


3

--------------------------------------------------------------------------------

or mental illness and his failure to return to full-time performance of his
duties within thirty (30) days after written notice of potential termination is
given to Executive by the Company or Bank.


    (f)               Any termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto and the
termination shall become effective as of the “Date of Termination” with respect
thereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in detail the facts and circumstances
claimed to provide a basis for the termination. The “Date of Termination” shall
be:


    (i)        thirty (30) days after the Notice of Termination is given if the
Notice of Termination is given by the Bank without Cause or due to Disability,
or by the Executive in the absence of a substantial breach of the Agreement; or


    (ii)        the date the Notice of Termination is given if the termination
is by the Bank for Cause; or


    (iii)        thirty (30) days after the Notice of Termination is given if
the Notice of Termination is given in connection with a substantial breach of
the Agreement by the Bank and such breach is not cured within such thirty (30)
day period.


    5.              CONFIDENTIALITY AND NON-SOLICITATION.


    (a)               Executive acknowledges that during the course of his
employment he has learned or will learn or develop Confidential Information (as
that term is defined in this Section 5). Executive further acknowledges that
unauthorized disclosure or use of such Confidential Information, other than in
discharge of Executive’s duties, will cause Company or its affiliates (which
include the Bank) irreparable harm.


        For purposes of this Section, Confidential Information means trade
secrets (such as technical and non-technical data, a program, method, technique,
process) and other confidential or proprietary information concerning the
products, processes, services, or customers of Purchaser or its affiliates,
including but not limited to: computer programs; marketing, or organizational
research and development; business plans; revenue forecasts; personnel
information, including the identity of other employees of Company or its
affiliates, their responsibilities, competence, abilities, and compensation;
pricing and financial information; current and prospective customer lists and
information on customers or their employees; information concerning planned or
pending acquisitions or divestitures; and information concerning purchases of
major equipment or property, which information: (i) has not been made generally
available to the public; and (ii) is useful or of value to the current or
anticipated business, or research or development activities of Company or its
affiliates; or (iii) has been identified to Executive as confidential by Company
or its affiliates, either orally or in writing.

        Except in the course of his employment and in the pursuit of the
business of Company or its affiliates, Executive shall not, during the course of
his employment, or following termination of his employment for any reason,
directly or indirectly, disclose, publish, communicate or use on his behalf or
another’s behalf, any Confidential Information, proprietary information or other
data of Company or its affiliates.

4

--------------------------------------------------------------------------------

        Executive acknowledges that as to certain aspects of its business,
Company and its affiliates operate and compete throughout the Chicagoland and
Milwaukee areas and that Company or its affiliates will be harmed by
unauthorized disclosure or use of Confidential Information regardless of where
such disclosure or use occurs, and that therefore this confidentiality agreement
is not limited to any single state or other jurisdiction.

    (b)               During the Period of Employment and for a period of
twelve (12) months thereafter, Executive will not directly or indirectly
solicit, induce or encourage any person or entity who, as of the date
immediately preceding the date of the termination of Executive’s employment, is
an employee or customer of the Company or any of its affiliates, to terminate
his or her or its relationship with Company or its affiliates.


    (c)               Executive acknowledges that the restraints and agreements
herein provided are fair and reasonable, that enforcement of the provisions of
this Section 5 will not cause him undue hardship and that said provisions are
reasonably necessary and commensurate with the need to protect the Company or
its affiliates and its legitimate and proprietary business interests and
property from irreparable harm.


        Executive acknowledges that failure to comply with the terms of this
Agreement will cause irreparable damage to the Company or its affiliates.
Therefore, Executive agrees that, in addition to any other remedies at law or in
equity available to the Company or its affiliates for Executive’s breach (other
than an inadvertent breach which is promptly cured upon notice from the Company)
or threatened breach of this Agreement, the Company or its affiliates is
entitled to specific performance or injunctive relief, without bond, against
Executive to prevent such damage or breach, and the existence of any claim or
cause of action Executive may have against Purchaser will not constitute a
defense thereto. Executive further agrees to pay reasonable attorney fees and
costs of litigation incurred by the Company or its affiliates in any proceeding
relating to the enforcement of the Agreement or to any alleged breach (other
than an inadvertent breach which is promptly cured upon notice from the Company)
thereof in which the Company or its affiliates prevail in full as determined by
a final order entered in such action.

        In the event of a breach or a violation by Executive of any of the
covenants and provisions of this Agreement, the running of the twelve month
period described in paragraph 5(b) above (but not of Executive’s obligation
thereunder), shall be tolled during the period of the continuance of any actual
breach or violation.

    6.              EFFECT ON PRIOR AGREEMENTS. This Agreement contains the
entire understanding between the parties hereto and supersedes any prior
employment or severance compensation agreements between Executive and St.
Francis or St. Francis Bank. This Agreement shall not, however, alter or
supercede any stock option agreements or the Statement of Benefits described in
paragraph 4(c) between St. Francis and/or St. Francis Bank and Executive as in
effect immediately following the Merger.


    7.              MODIFICATION AND WAIVER. This Agreement may not be modified
or amended except by an instrument in writing signed by the parties hereto. No
term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing


5

--------------------------------------------------------------------------------

waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived and shall not constitute a
waiver of such term or condition for the future as to any act other than that
specifically waived.


    8.              TAX WITHHOLDING. The Bank may withhold from any amounts
payable to the Executive under this Agreement all applicable Federal, State,
local or other withholding taxes. In the event the Bank fails to withhold such
sums for any reason, it may require the Executive to promptly remit to it
sufficient cash to satisfy all applicable income and employment withholding
taxes.


    9.              ARBITRATION. Except as expressly set forth elsewhere in this
Agreement, it is mutually agreed between the parties that arbitration shall be
the sole and exclusive remedy to redress any dispute, claim or controversy
(hereinafter referred to as “grievance”) involving the interpretation of this
Agreement or the terms or conditions of this Agreement or the terms, conditions
or termination of the Executive’s employment with the Company or Bank. It is the
intention of the parties that the arbitration award shall be final and binding
and that a judgment on the award may be entered in any court of competent
jurisdiction and enforcement may be had according to its terms. Arbitration
shall be initiated by one party filing a written demand on the other party. Any
demand for arbitration by the Executive shall be made within 20 days after
receipt of the Notice of Termination. The arbitrator shall be chosen in
accordance with the voluntary labor arbitration rules of the American
Arbitration Association. The place of the arbitration shall be the offices of
the American Arbitration Association in Chicago, Illinois. The arbitrator shall
not have jurisdiction or authority to change any of the provisions of this
Agreement but shall interpret or apply any clause or clauses of this Agreement.
The arbitrator shall have the power to compel the attendance of witnesses at the
hearing. The parties stipulate that the provisions hereof, and the decision of
the arbitrator with respect to any grievance, shall be the sole and exclusive
remedy for any alleged breach of the employment relationship and in such event
the Company or Bank shall be entitled to seek relief in any court having
jurisdiction thereof. The parties hereby acknowledge that subject to the
foregoing exception, neither party has the right to resort to any federal, state
or local court or administrative agency concerning breaches of this Agreement
and that the decision of the arbitrator shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administration agency with respect to any grievance which is arbitrable as
herein set forth. The arbitration provisions hereof shall, with respect to any
grievance, survive the termination or expiration of the Executive’s employment
under this Agreement.


    10.              REQUIRED REGULATORY PROVISIONS


    (a)               If Executive is suspended and/or temporarily prohibited
from participating in the conduct of the Company’s or Bank’s affairs by a notice
served under section 8(e)(3), or section 8(g)(1), of the Federal Deposit
Insurance Act [12 U.S.C. §1818(e)(3) and (g) (1)], the Company’s or Bank’s
obligations under the Agreement shall be suspended as of the date of service of
the notice unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company or Bank shall (i) pay Executive all of the
compensation withheld while their obligations under this Agreement were
suspended, and (ii) reinstate such obligations as were suspended.


6

--------------------------------------------------------------------------------

    (b)               If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s or Bank’s affairs by an order
issued under section 8(e)(4) or section 8(g)(1) of the Federal Deposit Insurance
Act [12 U.S.C. §1818(e)(4) or (g) (1)], the obligations of the Company or Bank
under the Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.


    (c)               If the Bank is in default as defined in section 3(x)(1) of
the Federal Deposit Insurance Act [12 U.S.C. 1813(x)(1)], all obligations under
the Agreement shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the Executive.


    (d)               All obligations under the Agreement shall be terminated,
except to the extent continuation of the contract is necessary for the Company’s
and Bank’s continued operations (i) by the FDIC at the time the FDIC enters into
an agreement to provide assistance to or on behalf of the Company or Bank under
the authority of section 13(c) of the Federal Deposit Insurance Act; or (ii) by
the OTS upon approval of a supervisory merger to resolve problems related to
operation of the Company or Bank or when the Company or Bank are determined by
the OTS to be in an unsafe or unsound condition. Any rights of the parties
already vested, however, shall not be affected by such action.


    (e)            Any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon compliance with 12
U.S.C. § 1828(k) and FDIC Regulation 12 CFR Part 359, Golden Parachute and
Indemnification Payments.


    11.        MISCELLANEOUS.


    (a)               If, for any reason, any provision of this Agreement, or
any part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.


    (b)               The headings of sections and paragraphs herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.


    (c)               To the extent not preempted by Federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Illinois.


    (d)               Notwithstanding anything herein to the contrary, to the
extent that any compensation or benefits are paid to or received by Executive
from the Bank, the Company or any other subsidiary of the Company, such
compensation or benefits shall be deemed to satisfy the Bank’s obligations
hereunder.


    12.              SUCCESSORS. This Agreement shall be binding upon and inure
to the benefit of the Bank, and its successors and Executive and his successors
and assigns. The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, expressly and
unconditionally to assume and agree to perform the Bank’s


7

--------------------------------------------------------------------------------

obligations under this Agreement, in the same manner and to the same extent that
the Bank would be required to perform if no such succession or assignment had
taken place.


8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by
its duly authorized officer and the Executive has signed this Agreement,
effective as of the date first written above.

MID AMERICA BANK, FSB


BY: /s/ Allen H. Koranda
——————————————
Allen H. Koranda
Chairman and Chief Executive Officer
Executive:

/s/ James Eckel
——————————————

James Eckel


9

--------------------------------------------------------------------------------